EXHIBIT 10(A)


SECOND AMENDMENT TO


CREDIT AGREEMENT

        THIS SECOND AMENDMENT (“Amendment”) dated as of December 6, 2005, by and
between Knape & Vogt Manufacturing Company (“Company”) and Comerica Bank, a
Michigan banking corporation (“Bank”).

RECITALS:

        A.        Company and Bank entered into a Credit Agreement dated as of
August 8, 2003, as amended by one amendment (“Agreement”).

        B.        Company and Bank desire to amend the Agreement as hereinafter
set forth.

        NOW, THEREFORE, the parties agree as follows:

        1.        The following definition in Section 1 of the Agreement is
amended to read in its entirety as follows:

          “‘Revolving Credit Maturity Date’ shall mean November 1, 2009.”


        2.        Company hereby represents and warrants that, after giving
effect to the amendment contained herein, (a) execution, delivery and
performance of this Amendment and any other documents and instruments required
under this Amendment or the Agreement are within Company’s corporate powers,
have been duly authorized, are not in contravention of law or the terms of
Company’s Articles of Incorporation or Bylaws, and do not require the consent or
approval of any governmental body, agency, or authority; and this Amendment and
any other documents and instruments required under this Amendment or the
Agreement, will be valid and binding in accordance with their terms; (b) the
continuing representations and warranties of Company set forth in Sections 6.1
through 6.11 of the Agreement are true and correct on and as of the date hereof
with the same force and effect as made on and as of the date hereof; and (c) no
Event of Default (as defined in the Agreement) or condition or event which, with
the giving of notice or the running of time, or both, would constitute an Event
of Default under the Agreement, as hereby amended, has occurred and is
continuing as of the date hereof.

        3.        Except as expressly provided herein, allof the terms and
conditions of the Agreement remain unchanged and in fullforce and effect.

        4.        This Amendment shall be effective upon execution of this
Agreement by Company and the Bank.

--------------------------------------------------------------------------------



        IN WITNESS, the due execution hereof as of the day and year first above
written.

COMERICA BANK


By: /s/ Bryce E. Tallant
      ——————————————
      BRYCE E. TALLANT

Its:
      ——————————————
      Vice President KNAPE AND VOGT MANUFACTURING COMPANY


By: /s/ Leslie J. Cummings
      ——————————————
      LESLIE J. CUMMINGS

Its:
      ——————————————
      Vice President of Finance
